— Application by petitioner, a suspended attorney for reinstatement to the Bar of the State of New York, which was referred to the Committee on Character and Fitness to investigate and report on whether the petitioner complied with this court’s order of suspension and whether he presently possesses the character and fitness requisite for an attorney and counselor-at-law.
This court has received satisfactory proof that the petitioner has taken and passed the Multi-State Professional Responsibility examination, therefore the clerk of this court is directed to restore the petitioner’s name to the roll of attorneys and counselors-at-law forthwith and he is hereby reinstated as an *620attorney and counselor-at-law. Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.